       Case 1:19-cr-00310-VEC Document 7 Filed 03/11/21 Page 1 ofSDNY
                                                          USDC    1
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                             DATE FILED: 3/11/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :     19-CR-310 (VEC)
                                                                     :
                                                                     :         ORDER
 JAVIEL SORIANO,                                                     :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a hearing on Mr. Soriano’s alleged violation of the conditions of his

supervised release is scheduled for Wednesday, March 24, 2021, at 3:30 P.M.;

        IT IS HEREBY ORDERED that due to the high number of COVID-19 cases in New

York City, the Court prefers to hold the hearing by video conference using Skype video. The

parties will be emailed a Skype video link separately a few days before the hearing. Defense

counsel is responsible for forwarding the Skype video link to Mr. Soriano. Any interested

members of the public may listen to the proceeding remotely by dialing 1-917-933-2166 and

using the conference ID number 618388268. All of those accessing the hearing are reminded

that recording or rebroadcasting of the proceeding is prohibited by law.

        IT IS FURTHER ORDERED that Mr. Soriano must either notify the Court that he does

not consent to appearing by way of video or file a waiver of in person appearance by no later

than Wednesday, March 17, 2021.



SO ORDERED.
                                                              _________________________________
Date: March 11, 2021                                                VALERIE CAPRONI
      New York, NY                                                  United States District Judge
